UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-8087


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILLIAM DAVID WILSON, a/k/a Pudgie,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Fayetteville. Terrence W. Boyle,
District Judge. (3:94-cr-00065-BO-12)


Submitted:   March 25, 2010                   Decided:   May 5, 2010


Before MICHAEL, * MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William David Wilson, Appellant Pro Se. Anne Margaret Hayes,
Rudolf A. Renfer, Jr., Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


     *
       Judge Michael was a member of the original panel but did
not participate in this decision.    This opinion is filed by a
quorum of the panel pursuant to 28 U.S.C. § 46(d).
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               William David Wilson appeals a district court order

denying    his    motion   for    a   sentence      reduction        filed    under   18

U.S.C. § 3582(c) (2006).          We affirm.

               The legal interpretations of the Sentencing Guidelines

and the amendments are reviewed de novo.                      Factual findings are

reviewed for clear error.             See United States v. Turner, 59 F.3d

481, 483-84 (4th Cir. 1995).            This court reviews the denial of a

motion for a reduction in the sentence under § 3582(c)(2) for

abuse of discretion.           United States v. Goines, 357 F.3d 469, 478

(4th Cir. 2004).

               Our review of the sentencing transcript shows that the

district court did not err when it denied Wilson’s § 3582(c)

motion    on    the   basis    that    he   was    held   accountable         for   11.7

kilograms of crack cocaine.            Accordingly, we affirm the district

court’s order.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the    court   and    argument        would   not    aid   the     decisional

process.

                                                                               AFFIRMED




                                            3